PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,758,717
Issue Date:   01 Sep 2020
Application No. 15/744,027
Filing or 371(c) Date: 11 Jan 2018
Attorney Docket No. 005-0003US 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, which is being treated as a request for duplicate Letters Patent filed 12 March 2021, for the above-identified patent.

The petition is GRANTED.

Petitioner has requested a duplicate Letters Patent for the above-identified patent and has stated “We have not received notice from the Applicant and they advise that they do not have a copy of their original ribbon patent.”  

There is a strong presumption that the Original Letters Patent was properly mailed to the correspondence address of record.  In this regard, the Office has construed the Original Letters Patent as being lost.  Petitioner must notify the Office immediately if this is not a correct reading.  

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  Inquiries regarding issuance of duplicate Letters Patent may be directed to Kimberly House in the Office of Data Management at (703) 756-1568.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET